IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

CERTAIN UNDERWRITERS AT

LLOYD’S, LONDON SUBSCRIBING TO
POLICY NUMBER BO 823PP1308460, ez
al, Case No. 1:18-cy-1421
Plaintiffs,

Vv.

ADVANFORT COMPANY,
Defendant.

New Nee Ne Nee Nee eee ee” ee”

MEMORANDUM OPINION

This declaratory judgment case arises from a dispute between the parties regarding
whether a maritime insurance policy issued by plaintiffs (“the Policy”) covers defendant’s
alleged damages and liabilities stemming from an incident in October 2013, in which the Indian
government seized the SEAMAN GUARD OHIO (“the OHIO”), a vessel operated by defendant,
detained the guards and crew aboard the OH/O (“Guards” and “Crew’), and charged the Guards
and Crew with illegally importing weapons into the country (“the Incident”). Before the Court in
this matter are (i) plaintiffs’ motion for summary judgment and (ii) defendant’s cross-motion for
summary judgment.' ECF Nos. 94, 100.

A summary judgment decision in one party’s favor will necessarily decide the issue
against the other party because the counterclaims in AdvanFort’s Third Amended Counterclaims
(“TAC”) are essentially the reverse of the claims in plaintiffs’ First Amended Complaint

(“FAC”). The dispositive issue for both plaintiffs’ FAC and AdvanFort’s TAC is whether or not

 

' Plaintiffs’ motion to dismiss defendant’s Third Amended Counterclaims also remains pending before the Court.
Disposition of the parties’ summary judgment motions, however, will render plaintiffs’ motion to dismiss moot.

1
the Policy provides coverage for any claims arising out of the Incident. The summary judgment

motions have been fully briefed and argued and are thus ripe for disposition.

I.

The procedural history of this case pertinent to the resolution of the pending summary

judgment motions may be succinctly stated. On December 4, 2018, plaintiffs filed their FAC,

seeking a declaratory judgment against defendant AdvanFort that plaintiffs had no obligation to

provide insurance coverage to AdvanFort with respect to any damage, loss, and/or expense

incurred as a result of the Incident. Specifically, the FAC sought declaratory relief that:

There is no coverage under the Policy for AdvanFort’s vessel damage claim,

There is no coverage for AdvanFort under Section 1 (General Marine Liabilities) of the
Policy for any losses arising out of the Incident,

There is no coverage for AdvanFort under Section 2 (Marine Employers Liability) of the
Policy for any losses or expenses arising out of the Incident,

Plaintiffs have no duty to provide AdvanFort with a defense against non-existent
professional indemnity claims under Section 3 (Professional Indemnity) of the Policy,

There is no coverage for AdvanFort under Section 4 (Maritime Personal Accident) of the
Policy for any losses arising out of the Incident,

There is no coverage under the Policy for failure of a condition precedent to coverage —
namely, at the time of the Incident, the OHO, its Crew, and the Guards were not engaged
in fulfilling any contract with a client of AdvanFort for the provision of Insured Services,

AdvanFort is not entitled to reimbursement of any mitigation or claim expenses under the
Policy,

There is no coverage under the Policy due to a general exclusion to coverage — namely, at
the time of the Incident, the OH/O was operated by AdvanFort and had not been declared
to plaintiffs, or accepted by plaintiffs, under the Policy,

There is no duty to defend the Crew or the Guards under the Policy.”

On April 18, 2019, AdvanFort filed their Third Amended Counterclaims (“TAC”), seeking

(i) declaratory relief that the Incident was covered under the Policy, (ii) damages for plaintiffs’

 

2 See First Amended Complaint, ECF No. 7, { 57-133.
breach of their obligations under the Policy, and (iii) additional damages based on plaintiffs’ bad
faith breach of the Policy.’ Plaintiffs filed a motion to dismiss defendants’ TAC on May 2, 2019,
which remains pending.
Plaintiffs efforts to conduct discovery met with resistance from defendant from the
outset, as defendant repeatedly provided inadequate answers to plaintiffs’ interrogatories.‘
Accordingly, on July 25, 2019, the Magistrate Judge granted, in part, plaintiffs’ motion for
discovery sanctions pursuant to Rule 37(b)(2)(A)(ii), Fed. R. Civ. P. ECF No. 89. Specifically,
the July 25th Order concluded that the appropriate remedy, to which plaintiffs were entitled for
defendant’s discovery defalcations, was as follows:
Defendant is limited to the answers provided in its Second Amended Response at
summary judgment and trial. Defendant may not deviate from those answers in
any regard, including any attempts to further “clarify” its answers. Nor may
Defendant, either at summary judgment or trial, use, introduce into evidence, or
even reference any documents, testimony, or information not already provided to
Plaintiffs through discovery. Should Defendant fail to follow this Order, Plaintiffs
may seek supplemental sanctions. ECF No. 89 at 17.

In granting plaintiffs’ motion for discovery sanctions, the Magistrate Judge concluded that (i)

defendant had acted in bad faith by failing to comply with the Magistrate Judge’s earlier

discovery orders, (ii) defendant’s non-compliance with the Magistrate Judge’s earlier discovery

orders severely prejudiced plaintiffs, and (iii) the need for deterrence in this case weighed in

favor of a significant sanction. ECF No. 89, 14-16.

 

3 It is worth noting defendant’s path to the TAC. Defendant’s First Amended Counterclaims were dismissed by
Order dated March 8, 2019 because defendant had not alleged facts identifying (i) any claims made against
defendant related to the Incident or (ii) the factual circumstances of those claims. See ECF No. 35. Defendant’s
Second Amended Counterclaims were dismissed by Order dated April 16, 2019 because defendant had not pled
adequately the factual circumstances of the claims allegedly made by the Guards and Crew against defendant. See
ECF No. 50. Defendant’s TAC represent defendant’s most recent, and final, attempt to amend their counterclaims.

* For a more detailed account of the protracted discovery process in this case, see Order on Defendant’s Objection to
Magistrate Judge’s Order, October 16, 2019, ECF No. 121 at 1-4; Memorandum Opinion and Order on Plaintiffs’
Motion for Discovery Sanctions, July 25, 2019, ECF No. 89 at 2-6.

3
On August 20, 2019, plaintiffs filed a motion for summary judgment. ECF No. 94, 95.
On September 3, 2019, defendant filed a motion in opposition to plaintiffs’ motion for summary
judgment and a cross-motion for summary judgment (“Defendant’s SJ Motion”). ECF No. 100,
101.

In response to Defendant’s SJ Motion, plaintiffs filed a motion for supplemental
sanctions, alleging defendant violated the July 25th Order in Defendant’s SJ Motion. ECF No.
105. On October 2, 2019, the Magistrate Judge granted, in part, plaintiffs’ motion for
supplemental sanctions (the “October 2nd Order”). ECF No. 113. On October 7, 2019, defendant
filed an objection to the sanctions imposed by the Magistrate Judge’s October 2nd Order. ECF
No. 115. On October 9, 2019, the Magistrate Judge awarded plaintiffs $28,468.90 in attorney
fees and costs in relation to the July 25th Order and the October 2nd Order. Most recently, by
order dated October 16, 2019, defendant’s objection to the Magistrate Judge’s October 2nd
Order was overruled. Specifically, the October 16th Order concluded that the Magistrate Judge’s
October 2nd Order was not clearly erroneous, but instead clearly correct.

Accordingly, at this time, the following matters are at issue and ripe for disposition: (i)
plaintiffs’ motion for summary judgment and (ii) defendant’s cross-motion for summary
judgment. For the reasons that follow, there is no genuine dispute as to any material fact, and
summary judgment must be entered in favor of plaintiffs and against defendant.

Il.

The first step in resolving the summary judgment motions is to be clear as to the content
of the summary judgment factual record. The July 25th and October 2nd Orders, which granted,
in part, plaintiffs’ motions for sanctions, have established much of the summary judgment factual

record in this case. See ECF No. 89, 113. Specifically, the October 2nd Order did three things: (i)
it struck the August 30, 2019 declarations from Ahmed Farajallah and Samir Farajallah
(collectively, the “Farajallah Declarations”) (ECF Nos. 101-2, 101-3); (ii) it struck paragraphs 1,
3-6, and 8-16 of defendant’s statement of undisputed facts in Defendant’s SJ Motion (ECF No.
101); and (iii) it deemed undisputed paragraphs 2, 7, 10-13, 16, and 25 of plaintiffs’ brief in
support of their motion for summary judgment (ECF No. 95).°

As a result, the statement of undisputed material facts listed below is based substantially
on plaintiffs’ statement of undisputed facts. Defendant’s remaining undisputed facts and
remaining disputes with plaintiffs’ facts, after taking into account the effect of the October 2nd
Order and the October 16th Order, have been incorporated where relevant and discarded where
immaterial.

1. The Policy attached to plaintiffs’ First Amended Complaint (“FAC”), policy no.
B0823PP 1308460, is the insurance policy at issue in this case.®

2. The Policy named defendant, AdvanFort Company Inc., as the Insured and
covered the period from July 19, 2013 to August 1, 2014.’

3. At the time of the Incident, October 2013, AdvanFort operated the OHIO.8

 

> By virtue of the Magistrate Judge’s October 2nd Order, which was affirmed by the October 16th Order, the
Farajallah Declarations were struck from the summary judgment record because they were untimely. See Order on
Defendant’s Objection to Magistrate Judge’s Order, October 16, 2019, ECF No. 121. Each of the paragraphs ordered
stricken from Defendant’s SJ Motion relied exclusively on the Farajallah Declarations. ECF No. 101 at 6-11. And
defendant also cited solely to the Farajallah Declarations to support their disputes with paragraphs 2, 7, 10-13, 16,
and 25 of plaintiffs’ brief in support of their motion for summary judgment. ECF No. 101 at 2-6. Because defendant
disputes paragraphs 2, 7, 10-13, 16, and 25 of plaintiffs’ brief in support of their motion for summary judgment
solely based on citations to the stricken Farajallah Declarations, those paragraphs are deemed admitted as part of the
summary judgment record, See Caban Hernandez v. Phillip Morris USA, Inc., 486 F.3d 1, 7 (1st Cir. 2007) (in
circumstances where the nonmoving party has not cited to the admissible summary judgment record “a district court
is free, in the exercise of its sound discretion, to accept the moving party’s facts as stated.”); Foglia v. Clapper, 885
F. Supp. 2d 821, 823 (E.D. Va. 2012) (same).

® FAC, ECF No. 7, PP 1-2; Def.’s Am. Answer, ECF No. 21, [PP 1-2.
7 Policy at *1 (cover page), *2 (“Period”).
8 FAC, ECF No. 7, § 4; Def.’s Am. Answer, ECF No. 21, P 4.

5
4. At the time of the Incident, AdvanFort leased the OH/O through a charter contract
(the “Charter Party”) with Seaman Guard, Inc. (“SGT”), the owner of the OH/O,
that expired on March 15, 2015.

5. AdvanFort never declared the OHIO to plaintiffs for coverage under the Policy, as
required by General Exclusion 5 of the Policy.'° Accordingly, plaintiffs did not
accept the OHIO as part of the risk to be insured under the Policy.!!

6. Normally, the OH/O operated between the southern tip of India and Sri Lanka,
where it would deliver guards to client vessels heading west into the Indian Ocean
and retrieve guards from client vessels heading east out of the Indian Ocean.'?

7. The Guards were not AdvanFort employees.!?

8. Members of the OH/JO’s Crew were not AdvanFort employees.'4
9. At the time of the Incident, the Guards were aboard the OH/O as passengers — the

Guards were not assigned to, nor were they actively engaged in, off-shore security
+ aq 15
services.

 

° Def.’s Interrog. Responses at 18; BIMCO Standard Bareboat Charter between Seaman Guard, Inc. and AdvanFort,
ECF No. 20-4 (Ex. 3 to Supp. Decl. of A. Farajallah), blocks 13, 20.

10 Jan Brazier Decl. PP 24-31, ECF No. 27-46 (AdvanFort did not declare any vessels); see generally the Policy
(which does not mention the OH/O anywhere in the contract).

Defendant’s proposed undisputed material fact 17, which was unaffected by the October 2nd and October 16th
Orders, offers four documents as evidence that defendant declared the OH/O to plaintiffs as part of AdvanFort’s
application for the Policy. Defendant’s argument that these four documents represent a declaration of the OH/O to
plaintiffs is unpersuasive, as further discussed infra in VI.A.

1! Policy (not mentioning the OH/O anywhere in the contract); Def.’s 2d Am. Responses to Pls.’ Ist Interrogatories,
ECF No. 84 [hereinafter, “Interrogatory Responses”] at 16 (stating that the OH/O was accepted merely by the Policy
being issued); cf Ian Brazier Decl. p/P 24-25, ECF No. 27-46 (plaintiffs’ acceptance of vessels declared by
AdvanFort would have required written acknowledgement of the vessels listed on a risk schedule).

Defendant disputes this fact by arguing that the Policy’s clear terms include claims involving the OHIO.
Defendant’s argument is unpersuasive, as further discussed infra in VI.A.

"2 A. Farajallah Dep. at 104:16-23, 105:12-18, 106:4-107:2, ECF No. 95-3; Ex. 3 to S. Farajallah Dep. (Jan. 27,
2014 letter of S. Askins), ECF No. 95-4. It is important to note that although the August 30, 2019 Farajallah
Declarations were stricken from the summary judgment record as untimely, Ahmed and Samir Farajallah’s
deposition testimony, which was taken during discovery, remains a part of the summary judgment record.

'3 Def.’s Interrog. Responses at 18.
'4 Def.’s Interrog. Responses at 18.

'S FAC, ECF No. 7, 9 4; Def.’s Am. Answer, ECF No. 21, 4 (the Guards were passengers); FAC 9 41, Answer 9 41
(the Guards were “await[ing] assignment to an off-shore security services engagement”); Def.’s Interrog. Responses

6
10. At the time of the Incident, the OH/O was anchored and taking on fuel and
supplies; it was not heading to meet a client vessel.!®

11. During the Incident, the Crew and Guards did not suffer any injuries, sickness, or
disease. More specifically, any alleged injuries, sickness, or disease occurred
during, and solely as a result of, their subsequent detention by Indian authorities.'”

12. AdvanFort claims it paid $120,000 to the Guards and Crew in November 2013
(hereinafter, the “November 2013 Payment”) to settle, or partially settle, their
purported claims against AdvanFort. If any such payment occurred, it was a
payment of back wages or “comfort money,”!® not a payment for any bodily
injury claim associated with the Incident.!°

13. AdvanFort claims that it promised the Guards and Crew that, “if more money
comes in, we will pay more.”?°

14, AdvanFort does not know what, if any, physical injuries any of the Crew or
Guards suffered or allegedly suffered during their detention, where any of the
injuries, if any, occurred, when any of the injuries, if any, occurred, or what any

 

at 16 (“AdvanFort does not know the activities of individual guards during [the 24-hour period immediately
preceding the Incident].”); Decl. of Paul Towers { 7 (“At the time, there were twenty-four other guards on the
OHIO. None of us were conducting any security work at that point. We were all passengers.”), John Armstrong
Decl. 6 (same), Nicholas Dunn Decl. J 6 (same), Ray Tindall Decl. 6 (same), William Irving Decl. { 6 (same),
ECF No. 95-8-12.

'6 A. Farajallah Dep. Ex. 15 (Bates No. A002746), ECF No. 95-6 (email in which AdvanFort directed OH/O’s
master to refuel via barrels floated to the vessel from an Indian fisherman and to lie to the Indian Coast Guard about
the refueling); A. Farajallah Dep. Ex. 16, ECF No. 95-7 (AdvanFort Incident Report, which explains that the OHJO
was refueling offshore because the OH/O was a non-IACS (International Association of Classification Societe) ship
and thus prohibited from calling on Indian ports); A. Farajallah Dep. at 132:4-145:25, ECF No. 95-3.

'’ Def.’s Interrog. Responses at 7 (asserting that the Crew’s and Guards’ claims all concerned harms that occurred
while the Crew and Guards were imprisoned in India); A. Farajallah Dep. Ex. 16, ECF No. 95-7 (AdvanFort
Incident Report) (including no report of any injuries).

'8 “Comfort money” is a term used by Samir Farajallah to denote money given to the Crew and Guards so that they
could buy food and pay hotel bills while out on bail in India awaiting trial. See S. Farajallah Dep. at 192:25-195:10.

19 A. Farajallah Dep. at 186:2-17, 189:3-11, 189:22-192:6, 192:12-198:11, 212:14-18, 213 15-18, 218:18-219:19,
222:25-223:3; S. Farajallah Dep. at 169:8-11, 170:13-14 (“I'm paying them for their time in jail.”), 172:10-12
(“[W]e calculated that based on what would be a contractor... receiving outside the jail if he’s not in jail[.]”),
114:18-24 (November 2013 Payment was based on “what they would be making outside if they were free men.”),
194:18-195:10 (discussion of “comfort money”); Towers Decl. { 8, 11-13 (there was no settlement, only demands
for payment of back wages); Armstrong Decl. {{ 7, 9-11 (same); Tindall Decl. {{ 7, 9-11 (same); Dunn Decl. {§ 7,
9-11 (same); Irving Decl. §] 7, 9-11 (same).

20 A. Farajallah Dep. at 286:1-13; S. Farajallah Dep. at 162:14-18 (“we told them, ‘As quick as we receive funds, we
will pay you.””); Def.’s Interrog. Responses at 8 (AdvanFort agreed “to pay the claimants more money if and when
it received insurance proceeds for the claims.”).

7
of the allegedly injured individuals, if any, were doing at the time of their
injuries.!
15. AdvanFort did not receive any property damage claims from any of the Guards or

Crew.??

16. AdvanFort did not reach any settlement with the Guards or Crew regarding any
claims associated with the Incident.”

17. The OHIO’s Charter Party provided that AdvanFort was responsible to pay
$8,000 per day in charter hire, even if it lost access to the OH/JO during the term
of the charter.”

 

2! A, Farajallah Dep. at 183:16-186:1, 208:16-212:13, 212:19-213:14, 213:19-25, 219:23-222:24; S. Farajallah Dep.
at 173:12-13 (“We don't have information on the specifics.”), 249:13-253:18 (admitting that the $55,000 figure for
“medical expenses” in the May 2014 letter was inconsistent with AdvanFort’s later evidence of having only incurred
$2,571 in medical expenses, and hypothesizing that the larger figure “could be forecasted,” might relate to another,
undisclosed surgery for one of the Guards, or may have been paid by someone other than AdvanFort, like a charity
organization).

Defendant disputes this fact by arguing that AdvanFort knows that the Crew and Guards were all beaten, suffered
from depression, went on a hunger strike, and lost substantial weight while in Indian prison. Defendant’s argument
is unpersuasive, however, both for the reasons discussed infra in VI.D. and because defendant has produced no
documentary evidence from anyone claiming such injuries.

22 A. Farajallah Dep. at 217:4-7, 219:20-22, 223:8-12; S. Farajallah Dep. at 184:8-10.

3 Def.’s Interrog. Responses at 8 (there is no written settlement agreement between AdvanFort and the Crew or the
Guards); A. Farajailah Dep. at 198:12-199:11 (AdvanFort did not receive a release of claims or waiver of liability
from the Guards or Crew); id. at 204:4-10, 207:14-23 (AdvanFort did not receive any promise or agreement from
the Guards or Crew in exchange for the November 2013 Payment, but AdvanFort speculates that the payment might
have caused the Guards and the Crew to stop threatening to sue AdvanFort); id. at 208:5-15, 223:4-7 (AdvanFort
does not know what legal obligation, if any, it had to make the November 2013 Payment or if the November 2013
Payment was made in satisfaction (or partial satisfaction) of any legal obligation); id. at 187:22-192:11 (AdvanFort
does not know with whom it negotiated the purported settlement agreement for the Guards and Crew’s alleged
claims); S. Farajallah Dep. at 163:6-23 (Samir Farajallah cannot identify one person who acted on behalf of the
Crew or the Guards in negotiating the purported settlement with him); id. at 167:3-168:18 (the Guards and Crew
“did not file lawsuits,” but did not promise not to do so); Towers Decl. {{ 11-13 (there was no settlement).

Defendant disputes this fact by arguing that AdvanFort reached an oral settlement with the Guards and Crew in
January 2014, after the November 2013 payment, in which AdvanFort agreed to pay the Guards and Crew more
money from any insurance proceeds it received. Defendant’s argument is unpersuasive because no documentary
evidence has been provided to support the existence of any settlement, and the November 2013 Payment, if it
occurred, was too vague to establish an enforceable settlement agreement. See Allen v. Aetna Cas. & Sur. Co., 222
Va. 361, 364 (1981) (settlement invalid where there was no means to determine the total amount to be paid).

24 Charter Party at *1 (Block 21), *3-4 (Clause 11G addendum); S. Farajallah Dep. at 138:12-139:6 (Samir
Farajallah’s understanding of the Charter Party, as AdvanFort’s CEO, is that “no matter what happened to the
Seaman Guard Ohio, AdvanFort was going to be bound to pay the charter hire for it throughout the term of its
charter”).
18. AdvanFort ceased paying the OHJO’s charter hire as soon as the Incident
occurred.”

19. AdvanFort claims it paid $1,125,000 to SGI in partial settlement of SGI’s claims
with respect to the OH/O around November 2013. There is no documentary
evidence that supports the existence of this payment.”°

20. AdvanFort also claims that it promised SGI that it would pay more if AdvanFort
received insurance proceeds in the future.?’

21. AdvanFort did not seek plaintiffs’ approval before entering into any of the
purported settlements with the Crew, the Guards, or SGI.?8

22. AdvanFort has never received any claim, demand, or suit seeking damages or
indemnity from any person who has asserted or alleged that AdvanFort was liable
to the claimant for damages for physical injury, sickness, or disease related to the
Incident. Specifically, Paul Towers, a Tactical Deployment Officer aboard the
OHIO, has declared, under penalty of perjury, that neither he nor any other Guard
aboard the OH/O ever made any claim against AdvanFort for physical injuries or
illness stemming from the Incident.”

23. AdvanFort has never received any claim, demand, or suit seeking damages or
indemnity from any person who has asserted or alleged that AdvanFort was liable
to the claimant for damages for physical damage to any property related to the
Incident. Specifically, all correspondence between SGI and AdvanFort that

 

25 A. Farajallah Dep. at 319:5-14.

*6 §, Farajallah Dep. at 190:1-191:6, 205:14-23; Def.’s Interrog. Responses at 9.

27 A. Farajallah Dep. at 295:1-4; S. Farajallah Dep. at 205:14-23; Def.’s Interrog. Responses at 9.
28 A. Farajallah Dep. at 280:9-24.

2° Towers Decl. { 10-11 (neither Towers nor any other guard ever made a bodily injury claim against AdvanFort);
lan Brazier Decl. {{ 10-15, ECF No. 27-46 (despite repeated requests, AdvanFort never provided plaintiffs with any
information or evidence of any bodily injury claims against AdvanFort); Def.’s Interrog. Responses at 7 (Answer to
Interrogatory 4); A. Farajallah Dep. at 286:14-294:3 (the $6.7 Million figure is what Ahmed Farajallah came up with
as AdvanFort’s estimate of what the Crew or Guards might claim based on “what they would have made monthly
multiplied by the number of months”); S. Farajallah Letter of May 13, 2014, Bates Nos. 4001304-34, ECF No. 95-
13, at 13-14 (discussing AdvanFort’s claims for hotel expenses and living expenses (or “comfort money”)), 19-20
(providing a detailed timeline of events through December 2013 with no mention of any claim for damages of any
kind having been asserted against AdvanFort), 21 (AdvanFort’s “initial losses . .. up to May 13, 2014” include
“Sailors Payroll & Charter Hire, up to 5.31”); S. Farajallah Dep. at 185:15-186:23 (the $6.7 Million figure is
AdvanFort’s estimate of what the Guards’ and Crew’s damages are for “being in jail”, based on what the Guards and
Crew would have earned had they been “free men”), 228:20-23 1:3 (discussing May 13 letter and stating in reference
to the Sailors Payroll figure that: “we agreed with them that ‘We would pay you as if you were a free man.””).

9
references the OHIO solely demands payment of charter hire and overdue fees,
not any payment for physical damage to the OH/O.*°

24. AdvanFort has never received any claim, demand, or suit seeking damages or
indemnity from any customer or client of AdvanFort who has asserted or alleged
that AdvanFort was liable to the claimant for damages related to the Incident,
arising out of any alleged defect in AdvanFort’s provision of offshore security
services to that client or customer. Specifically, Ahmed Farajallah, the acting
President of AdvanFort, stated in his deposition testimony that the only claims
AdvanF ort received after the Incident from customers, i.e. clients to whom
AdvanFort provided security services, stemmed from the OH/O’s unavailability
for further service and use by AdvanFort, not from any alleged defect in
AdvanFort’s provision of offshore security services.>!

25. AdvanFort has not been the subject of any judgment or arbitrator’s decision
finding AdvanFort liable to anyone, for any amount of damages, in any claim

related to the Incident.*?

iil.

The standard for summary judgment is too well-settled to require extensive discussion

 

30 SGI correspondence produced by AdvanFort dated between Nov. 2, 2013 and Dec. 3, 2018, Bates Nos. 4000181-
90, 192-201 (demanding payment of charter hire and overdue fees, but not referring to any physical damage to the
OHIO or loss of use damages), ECF No. 95-14; Def.’s Interrog. Responses at 9 (claiming that SGI’s claims against
AdvanFort are worth $20.9 million, only $900,000 of which is for damage to the OH/O, but AdvanFort does not
know what precise physical damage SGI claims occurred); A. Farajallah Dep. at 275:1-276:11 (AdvanFort does not
know what physical damage SGI claims the OH/O suffered, but believes it involved navigational equipment
stripped off the vessel after the Incident, damage to the hull, and damage caused by fuel remaining in its tanks while
it was idle); S. Farajallah Dep. at 188:6-20 (same); S. Farajallah Letter of May 13, 2014, at 13-14 (discussing
AdvanFort’s claim for reimbursement of charter hire), 21 (AdvanFort’s list of “initial losses” included “Charter
Hire,” but, as of May 2014 (six months after AdvanFort claims to have settled SGI’s alleged “property damage”
claim), AdvanFort did not know if the OH/O had suffered any physical damage); S. Farajallah Dep. at 23 1:4-232:2
(discussing May 2014 letter).

Defendant disputes this fact by arguing that AdvanFort knows that SGI claimed that the OH/O suffered damage to
its hull and navigational equipment. Defendant’s argument is unpersuasive, however, both for the reasons discussed
infra in V1.D. and because defendant has produced no documentary evidence of any property damage claim.

3! AdvanFort admits that customer claims are not at issue in this litigation. Defendant’s SJ Motion, at 5, September
3, 2019, ECF No. 101; see also Def.’s Interrog. Responses at 10 (customer claims did not progress “from their
original assertion by the claimants” and “AdvanFort does not know if they involved any defect in AdvanFort’s
provision of offshore security services to the claimants.”); A. Farajallah Dep. at 232:18-238:16 (the only customer
claims AdvanFort received were the result of the OH/O’s unavailability for further service and use by AdvanFort).

3? If AdvanFort settled any claims made by the Crew, the Guards, or SGI, of which there is no documentary
evidence, AdvanFort admits these alleged claims “were settled without court or arbitration proceedings.” Def.’s
Interrog. Responses at 8-12.

10
here. Simply put, summary judgment is appropriate when there is “no genuine issue as to any
material fact” and based on those undisputed facts the moving party “is entitled to judgment as a
matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). To serve as a bar to summary
judgment, facts must be “material,” which means that the disputed fact “might affect the
outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986). Importantly, at the summary judgment stage, courts must “view the evidence in the
light most favorable to...the non-movant.” Dennis v. Columbia Collection Med. Ctr., Inc., 290
F.3d 639, 645 (4th Cir. 2002).

IV.

Plaintiffs’ FAC seeks a declaratory judgment, pursuant to 28 U.S.C. § 2201, which states
that plaintiffs have no obligation to provide AdvanFort coverage, indemnity, or defense under
the Policy for any loss or expense associated with the Incident whatsoever. Plaintiffs’ brief in
support of their motion for summary judgment argues plaintiffs are entitled to declaratory relief
because:

(i) there is no coverage for any claim arising out of the Incident because all
potential claims relate to AdvanFort’s use of the OHIO, which AdvanFort leased
and operated at the time of the Incident, and the Policy explicitly excludes
coverage for incidents involving vessels operated by or rented to AdvanFort,

(11) there is no coverage under the Policy for the claims allegedly asserted against
AdvanFort by the Crew or Guards because the Crew and Guards were not
engaged in Insured Services, as required by the Policy, at the time of the Incident,
(iii) there is no coverage under the Policy for the claims allegedly asserted against
AdvanFort by the Crew or Guards because the claims were not for Bodily Injury,
as required by the Policy,

(iv) there is no coverage under the Policy for the contract claims allegedly
asserted by SGI (or any other party) against AdvanFort because they do not seek

damages for Bodily Injury or Property Damage, as required by the Policy,

(v) AdvanFort did not incur any potentially covered liabilities, or any legal

11
liability at all, to anyone as a result of the Incident,*?

(vi) there is no coverage for AdvanFort’s alleged mitigation costs or claims
expenses because the Policy does not cover reimbursement of such expenses.

Defendant’s TAC, on the other hand, seek a declaratory judgment to the opposite effect
as plaintiffs — that the Incident, and all liabilities stemming therefrom, were covered under the
Policy — and seek damages for plaintiffs’ breach of their obligations under the Policy.
Defendant’s SJ Motion argues defendant is entitled to declaratory relief because:

(i) the General Marine Liabilities section of the Policy provides coverage for the
Crew’s and SGI’s claims against AdvanFort because the Incident was an
Occurrence that arose out of Insured Services that resulted in Bodily Injury and
Property Damage (capitalized terms as defined in the Policy),
(ii) the Marine Employer’s Liability section of the Policy provides coverage for
the Guards’ claims against AdvanFort because the Guards were Insured Persons
who suffered Bodily Injury while engaged in Insured Services, and
(iii) the Professional Indemnity section of the Policy provides coverage for all of
the Guards’, Crew’s, and SGI’s claims against AdvanFort because these claims
arose out of AdvanFort’s unintentional breach of authority during the
performance of Insured Services and created legal liability for AdvanFort.

V.

The Policy contains three separate coverage sections that are at issue here.* First, the
General Marine Liabilities section provides coverage for sums that the Insured is legally liable to
pay for “bodily injury” and “property damage” claims by third parties whose injuries arise out of

defendant’s provision of “Insured Services.” Second, the Maritime Employers Liability section

provides coverage for the Insured’s liability for “bodily injury” claims by employees who are

 

33 Specifically, plaintiffs argue that the November 2013 payment to the Guards and Crew and the $1,125,000
payment to SGI, if either of them occurred, did not relate to any covered liability stemming from the Incident.
Moreover, there is no documentary evidence that supports the existence of either of these alleged partial settlement
payments.

34 The Policy also contains a fourth Personal Accident section, which provides coverage for accidental employee
injury and illness. Defendant does not contend that it is entitled to coverage under the fourth section.

12
injured while engaged in “Insured Services.” Third, the Professional Indemnity section provides
coverage for the Insured’s liability for claims arising from defendant’s breach of a “professional
duty” in its performance of “Insured Services.” In short, all three sections of the Policy at issue
limit coverage to claims arising from defendant’s employees’ provision of “Insured Services”
and claims by employees who are injured while performing “Insured Services.” In addition, the
Policy contains twenty-seven “General Exclusions” from coverage and six “Conditions
Precedent” to coverage. If an incident falls within a general exclusion or a condition precedent is
not met, the Policy provides no coverage for any resulting liability.

Under Virginia law,°° “

[i]t is axiomatic that when the terms in a contract are clear and
unambiguous, the contract is construed according to its plain meaning.” Barber v. VistaRMS,
Ine., 272 Va. 319, 329 (2006). The words used in the contract “are normally given their usual,
ordinary, and popular meaning.” City of Chesapeake v. States Self—Insurers Risk Retention
Group, Inc., 271 Va. 574, 578 (2006). Furthermore, although “[a]mbiguities in the instrament
must be construed in favor of the insured,” courts must interpret insurance policies consistent

with “the clearly-stated intent of the parties.” Liberty Univ., Inc. v. Citizens Ins. Co. of Am., 792

F.3d 520, 532 (4th Cir. 2015).

Here, the undisputed material facts establish, as a matter of law, that the nature and basis

 

35 Defendant also claims it is entitled to reimbursement for its legal expenses incurred while representing the Guards
and Crew against criminal charges from the Indian government. Importantly, the Policy limits plaintiffs’ duty to
reimburse defense costs to costs incurred “in defending a criminal charge . . . following an Occurrence for which
cover is otherwise provided.” Policy at *14 (emphasis added). Thus, plaintiffs’ obligations under the Policy to
indemnify defendant for its liability for claims and for its defense costs are considered together here, as both hinge
on whether there is coverage under the Policy.

%° The Parties correctly agree that Virginia law applies to this case because the Policy explicitly states that Virginia
law governs any dispute. See Policy at *3.

13
of any claims related to the Incident do not fall within the scope of the Policy. The Policy
explicitly excludes coverage for any bodily injury or property damage that arises out of the use
of any vessel operated by or rented to AdvanFort, unless the vessel has been declared to
plaintiffs and accepted by plaintiffs. The facts establish that the OHJO was operated by
AdvanFort at the time of the Incident, and that the OH/JO was not declared to plaintiffs or
accepted by plaintiffs. Thus, all claims related to the Incident, if any, do not fall within the scope
of the Policy.

The Policy lists twenty-seven “General Exclusions.” For anything that falls within these
twenty-seven General Exclusions, the Policy explicitly states that the insured, AdvanFort, “shall
not” be reimbursed.?’ General Exclusion 5 excludes: “Bodily Injury or Property Damage or both
arising out of the...use...of any... Vessel...operated by or rented...to any Insured. This
Exclusion does not apply to any Claim arising out of the operation of...any Vessels that are
declared to and accepted by Insurers.”** In other words, claims arising out of any incident
involving a vessel operated by or rented to AdvanFort are excluded from coverage under the
Policy, unless said vessel has been declared to plaintiffs, and accepted by plaintiffs.

The Incident, and all of AdvanFort’s alleged liabilities and losses flowing from the
Incident, arose out of AdvanFort’s use of the OH/O, which AdvanFort leased and operated at the
time of the Incident.*? Since the OHIO was leased and operated by AdvanFort at the time, there
is no coverage under the Policy for any claims associated with the Incident. See James River Ins.

Co. v. Doswell Truck Stop, LLC, 827 S.E.2d 374, 377 (Va. 2019) (recognizing that a similar

 

37 Policy at *19.
38 fd at 20.

39 See Material Facts 3, 4.

14
exclusion was “broad in its scope” and required only “‘a reasonable causal connection between
the ownership, maintenance or use...and the injury”).

AdvanFort claims that the OH/O was declared to plaintiffs and accepted by plaintiffs,
which would nullify the force of this General Exclusion. AdvanFort, however, has not provided
any clear or persuasive evidence to support this conclusory claim. The arguments made by
AdvanFort, and the documents submitted to support those arguments, are discussed injra.

As an initial matter, it is vital to define the terms “declare” and “accept.” Neither term is
defined in the Policy, but words used in a contract “are normally given their usual, ordinary, and
popular meaning.” City of Chesapeake, 271 Va. at 578. According to Webster’s Dictionary,
“declare” means “to make known formally, officially, or explicitly.”“° Thus, for the OHIO to be
“declared to” plaintiffs, AdvanFort had to tell the plaintiffs explicitly that AdvanFort wanted the
Policy to cover AdvanFort’s operation of the OH/O. In addition, Webster’s Dictionary defines

39 66

“accept” as “to receive (something offered) willingly,” “to give admittance or approval to,” or
“to make a favorable response to.’*! Thus, for the OHIO to be “accepted by” plaintiffs, plaintiffs
must have admitted, approved, or made some favorable response to AdvanFort’s declaration of
the OHIO, a declaration which the evidence shows was never made.

AdvanFort argues that it declared the OH/O through several documents submitted with
AdvanFort’s application for the Policy, which mention the OH/O and other vessels operated by

AdvanFort in descriptions of AdvanFort’s business. But passing reference to the existence of

the OHIO in hundreds of pages of documents describing AdvanFort’s general operations does

 

4° See “Declare,” Merriam-Webster Online Dictionary, https://www.merriam-webster.com/dictionary/declare.
4! See “Accept,” Merriam-Webster Online Dictionary, https://www.merriam-webster.com/dictionary/accept.

*” See Defendant’s SJ Motion, Undisputed Facts Number 17, at 11, September 3, 2019, ECF No. 101.
15
not qualify as declaring the OH/O to plaintiffs for coverage under the Policy. In all of the
documents in the summary judgment record, there is no evidence that suggests that AdvanFort
specifically requested coverage for the OH/JO, or any other vessel AdvanFort operated. In fact,
the Policy itself does not mention the OH/O, or any other AdvanFort-operated vessel, anywhere
in its 60 pages.” There is no admissible, reliable evidence to support the argument that
AdvanFort declared the OH/O to plaintiffs for coverage under the Policy.

Furthermore, even if AdvanFort had declared the OH/7O, which did not occur, defendant
would have to show that plaintiffs accepted the OH/O for coverage under the Policy. This never
occurred. Yet, AdvanFort argues that the mere fact that the Policy was issued establishes that
plaintiffs accepted the OHIO for coverage under the Policy.“ This argument is completely
unpersuasive. The summary judgment record contains no evidence that plaintiffs even
acknowledged any request by AdvanFort to include the OH/O in the risk insured under the
Policy, let alone that plaintiffs approved or made a favorable response to any such request. Ian
Brazier, a Marine Claims Manager at Travelers, has declared under penalty of perjury that
normally, vessels are covered under an insurance policy “by attaching a risk schedule that lists
particular vessels,” which then requires “written acknowledgement” from the underwriters of the
insurance policy. As already discussed, the Policy makes no mention at all of the OH/O, nor
any other AdvanFort operated vessel, anywhere in its 60 pages. Moreover, the Policy contains no
risk schedule that lists particular vessels, nor any written acknowledgement from the plaintiffs

that any particular vessel operated by AdvanFort had been accepted for coverage.

 

43 See Policy.
“4 See Defendant’s SJ Motion, at 27, September 3, 2019, ECF No. 101.

4° Jan Brazier Decl. PPP 24-25, ECF No. 27-46.
16
In sum, General Exclusion 5 makes clear that any vessel operated by AdvanFort is not
covered under the Policy unless explicitly declared to plaintiffs, and favorably accepted by
plaintiffs. No admissible or plausible evidence has been presented that the OHJO was declared to
plaintiffs, and no admissible or plausible evidence has been presented that the OHJO was
accepted by plaintiffs. The Incident, and all of AdvanFort’s alleged liabilities and losses flowing
from the Incident, arose out of AdvanFort’s use of the OHJO, which AdvanFort leased and
operated at the time of the Incident. Thus, there is no coverage for any claims that arose out of
the Incident because any such claims fall outside the scope of the Policy. Accordingly, plaintiffs
are entitled to a declaration that there is no coverage for any of the alleged claims made by the
Guards, the Crew, SGI, or any other party stemming from the Incident.

B.

Nonetheless, assuming arguendo that the OH/O had been declared to plaintiffs, and
accepted by plaintiffs, which did not occur, there is still no coverage under the Policy for
defendant’s alleged liability regarding any claims arising out of the Incident, because neither the
Crew nor the Guards were performing “Insured Services,” as required by the Policy, at the time
of the Incident.

The Policy defines “Insured Services” as “[t]he provision of off-shore security services to
Vessels or other off-shore units including the provision of guards on board."“ The meaning of this
provision is unambiguous; “Insured Services,” or “[t]he provision of off-shore security services to
Vessels,” are plainly limited to protecting client vessels. First, it is clear that “the provision of off-

shore security services” means actually protecting a vessel or other off-shore unit, not merely doing

 

46 Policy at *26,
17
something in preparation to protect a vessel or other off-shore unit.4” Second, and importantly, the
definition of Insured Services is limited to providing security services “to Vessels,” not “[for the
benefit of] Vessels.” Thus, read in its entirety, it is clear that the definition of “Insured Services”—
i.e. “[t]he provision of off-shore security services to Vessels or other off-shore units including the
provision of guards on board”—is limited to the actual protection of client vessels, not other
preparatory activities that might indirectly benefit the client vessels. Indeed, at the time of the
Incident, no identified client vessel even existed. Thus, neither the Crew nor the Guards could have
been engaged in Insured Services at the time of the Incident.

Other provisions in the Policy confirm that the plain meaning of “Insured Services,”
namely protecting client vessels, is in accordance with the parties’ intent at the time the parties
agreed to the Policy. For example, the Policy provides that “it is understood that Insured Persons
may be required to discharge weapons in a general direction or aimed at specific targets in the
provision of Insured Services.’** This provision confirms that Insured Services is limited to and is
focused on protecting client vessels, which was not taking place at the time of the Incident. Nor is
that the only provision of the Policy that sheds light on the meaning of Insured Services. The Policy
provides coverage for “Diversion Expenses”, defined as:

Expenses incurred as a result of diversion or delay of a Vessel for which the insured

is providing Insured Services . . . solely for the purpose of securing necessary

treatment ashore of sick or injured Insured Persons aboard the Vessel for which the

Insured is providing Insured services, provided always that the Insured is liable for
such expenses under its contract to provide the Insured Services.*?

 

47 Likewise, there is no doubt that “the provision of guards on board,” which is included within the ambit of “[t]he
provision of off-shore security services to Vessels or other off-shore units,” covers the actual presence of security
guards on board a vessel or other off-shore unit who are providing security services. The Policy, however, does not
extend to ancillary, preparatory steps taken prior to providing guards on-board the vessel or off-shore unit. In other
words, “Insured Services” does not extend to the Crew or Guards of the OH/O because they were not performing
“Insured Services” at the time of the Incident.

48 Policy at *9.
” Policy at *10.

18
The use of the term “Insured Services” in this and the previous Policy provision confirm that the
parties intended “Insured Services” to mean protecting client vessels. Guards who are protecting
a client vessel from pirates may have to discharge weapons, and a client vessel may have to be
diverted to seek medical treatment for guards who are protecting the vessel. Thus, there is no
doubt that the plain and unambiguous meaning of Insured Services is services provided to client
vessels,

In contrast, nothing in the Policy suggests that risks associated with preparing to protect
client vessels qualify as “Insured Services.” Defendant argues that an exclusion to the Marine
Employer’s Liability section of the Policy proves the contrary. The “Liability Ashore” exclusion
states that:

This section of the Contract will not cover: Liability to the Insured Person when they are

ashore unless in the active service of the Vessel or other offshore units. Active service

should be deemed to commence from the time the Insured Person departs for the Vessel
or other offshore unit for the purpose of providing Insured Services, and then from
embarkation until disembarkation at the final destination, and associated travel.
Rather than supporting defendant’s argument, however, this exclusion supports the opposite
conclusion, namely that Insured Services do not include transport to and from client vessels
under the Policy. If Insured Services included transport to and from client vessels, the exclusion
would read “Insured Services should be deemed to commence from the time the Insured Person
departs for the Vessel...” Instead, the Policy introduces a new term “active service” to denote

this conduct. The Liability Ashore exclusion, therefore, provides further evidence that the plain,

unambiguous meaning of “Insured Services” is actually protecting client vessels, not preparatory

 

°° Policy at *10.

19
steps to protecting client vessels such as transporting guards to and from client vessels.*! In any
event, the Guards were not even being transported to a client vessel at the time of the Incident;
the OHIO was refueling.

Given that the plain, unambiguous meaning of “Insured Services” is limited to protecting
client vessels, and given that the undisputed facts demonstrate that the Guards and Crew were
not performing “Insured Services” aboard the OH/O at the time of the Incident, it follows that
there is no coverage under the Policy. The undisputed facts show that the Guards were merely
passengers aboard their own vessel, performing tasks that, at most, can be characterized as
preparation to protect client vessels, an activity not covered by the Policy. The fact that such
tasks might have been performed for the benefit of clients at some future time is immaterial; the
Guards were simply not providing security services to any vessel at the time of the Incident.
Accordingly, it is clear that the Guards and Crew were not performing “Insured Services” at the
time of the Incident.

Cc.

Defendant seeks to avoid the conclusion that there is no coverage under the Policy
because the Crew and Guards were not performing Insured Services at the time of the Incident
by arguing that the Liability Ashore exclusion implies that there is coverage under the Policy for
shuttling guards back and forth between client vessels. This argument fails, even assuming
arguendo that this reading of the Policy is correct, because the factual record shows that the
OHIO was not shuttling the Guards to a client vessel at the time of the Incident; the OHO was
refueling.

Moreover, as discussed in VI.A. supra, the OHIO was operated by AdvanFort at the time

 

5! See infra VI.C. for further discussion of the Liability Ashore exclusion’s applicability to this case.

20
of the Incident, and AdvanFort-operated vessels were excluded from coverage under the Policy
unless declared to the plaintiffs, which did not occur here. Beyond this, the Policy contains six
Conditions Precedent to plaintiffs’ liability under the Policy. The Policy defines “Condition
Precedent” as a “requirement of this Contract with which the Insured must comply. Any failure
will mean that the Insured may not be reimbursed under this Contract for any Claim.”*? One of
the Conditions Precedent is “Contractual Agreement,” which states:
There is a contract in place between the Insured and their Client with the Insured’s
responsibilities and liabilities being no more onerous than those in the unamended Baltic
and International Maritime Council’s GAURDCON 2012 contract unless otherwise
agreed and approved by the Insurers.*?
There is no evidence of any contract between AdvanFort and any client pertaining to any of the
Crew or Guards aboard the OHIO at the time of the Incident. As a result, a condition precedent
to coverage under the Policy was not met, and, thus, the Liability Ashore exclusion, however
read, does not cover any claims against defendant arising out of the Incident.*4 None of the
Guards on the OHIO could be in “active service” at the time of the Incident as there were no
contracts in place between AdvanFort and a client vessel and the OHJO was simply refueling,
not heading to meet any client vessel.

Thus, no reading of the Liability Ashore exclusion provides coverage under the Policy for

any of AdvanFort’s alleged liabilities arising out of the Incident.

 

52 Policy at *25.
3 Policy at *13.

4 The failure to satisfy this contractual agreement condition precedent likely bars coverage under the Policy for any
of AdvanFort’s alleged liabilities or claims arising out of the Incident, not merely the applicability of the “active
service” term in the Liability Ashore exclusion. Although plaintiffs alleged this position in Count 6 of their FAC,
plaintiffs have not argued for summary judgment on those grounds in either their brief in support or their reply
motion. As such, the Court does not address the merits of that argument in any greater length.

21
D.

Moreover, even assuming, arguendo, that (i) the OHIO was declared to plaintiffs and
accepted by plaintiffs, (ii) AdvanFort had contracts with clients for the Guards aboard the OHJO
to perform security services, and (iii) the Guards were performing “Insured Services” while the
OHIO was refueling, none of which is true on this factual record, there would still be no
coverage under the Policy because defendant would still have to show defendant incurred legal
liability as a result of a “Bodily Injury” or “Property Damage” claim that arose out of the
“Insured Services” performed during the Incident. Here, defendant has produced no evidence of
any such claims by the Crew, Guards, SGI, or any other party, despite being required to produce
such information in discovery.

It appears from this factual record that no “Bodily Injury” claims were ever made against
AdvanFort.> AdvanFort claims that the Crew and Guards asserted claims against AdvanFort
“for the harm [the Crew and Guards] suffered while in jail, and for the time they were in jail.”*°
Yet, AdvanFort cannot identify any specific physical injury, sickness, or disease for which any
of the Crew or Guards claimed AdvanFort was legally responsible.*” Rather than Bodily Injury
claims, the Crew and Guards asked AdvanFort to pay them the wages that AdvanFort had

stopped paying as soon as the Crew and Guards were arrested.°® Ahmed Farajallah’s and Samir

 

3 “Bodily Injury” is defined in the Policy as “[p]hysical injury, sickness, or disease sustained by any person, and
including mental injury, mental anguish or death resulting from physical injury, sickness or disease.” Policy at *25.

© Def.’s Interrog. Responses at 8.

5? See Def.’s Interrog. Responses at 9 (‘In addition to not knowing about the claims on an individual basis, there are
many details that AdvanFort does not know about the claims. AdvanFort does not know the dates of the beatings,
how badly the men were hurt by the beatings, who did the beatings, how they were beaten, and where they were
beaten. AdvanFort does not know how long the hunger strike lasted who started it, and hot it was resolved.”).

58 See supra Material Fact 12 and note 19.

22
Farajallah’s depositions emphasized that the Crew’s and Guards’ claims related to unpaid wages,
not bodily injury. Ahmed Farajallah stated that the $6.7 million in alleged damages was
calculated based on “what [the Crew and Guards] would have made monthly multiplied by the
number of months.”*? Similarly, Samir Farajallah stated that the $6.7 million figure represented
the Crew’s and Guard’s damages for “being in jail” based on what the Crew and Guards would
have earned had they been “free men.”®° Moreover, Guards Paul Towers, John Armstrong, Nick
Dunn, Ray Tindall, and Billy Irving have all declared that they never asserted any bodily injury
claims against AdvanFort.*! And Paul Towers, as “the only one of the guards who communicated
directly with AdvanFort while [they] were detained in India,” further declared that no one else
asserted any bodily injury claims against AdvanFort either.”

Thus, any alleged claims made by the Crew or Guards were claims for the payment of
back wages. Back wages do not fall within the Policy’s definition of “Bodily Injury.” Since no
Bodily Injury claims were ever made against AdvanFort, there is no coverage under the Policy
for AdvanFort’s alleged liabilities to the Crew or Guards stemming from the Incident.

Similarly, the claims allegedly asserted against AdvanFort by SGI and AdvanFort’s
clients are not covered under the Policy because these alleged claims do not seek damages for
“Bodily Injury” or “Property Damage.” Instead, the alleged claims asserted against AdvanFort

by SGI and AdvanFort’s clients are contract claims. Under Virginia law, a general liability

 

°° A. Farajallah Dep. at 286:14-294:3.
© §. Farajallah Dep. at 185:15-186:23.
8! See supra note 19.

& Towers Decl. 11.

See supra note 55.

23
policy that provides coverage for the insured’s legal liability for property damage does not cover
the insured for contract damages; it covers the insured solely for tort liability. Boiler Brick &
Refractory Co. v. Maryland Cas. Co., 210 Va. 50, 52 (1969).

AdvanFort seeks to avoid this result by arguing, implausibly, that these alleged claims are
property damage claims. The Policy defines “Property Damage” as “[p]hysical damage to
tangible property...or destruction of tangible property..., including loss of use of tangible
property...so damaged or destroyed.” AdvanFort argues that SGI’s purported claims against |
AdvanFort are worth $20.9 million, and that AdvanFort paid $1,125,000 to SGI in late 2013, in
partial settlement of SGI’s claims. Of the $20.9 million figure, only $900,000 is for alleged
physical damage to the OHIO.© The remaining $20 million consists of AdvanFort’s alleged
contractual obligation to pay charter hire and late delivery fees to SGI under the Charter Party, as
AdvanFort was obligated to pay charter hire fees regardless of whether AdvanFort had access to
the OHIO.*’ Thus, the $20 million in alleged damages unquestionably constitutes contract
damages, for which the Policy provides no coverage.

The $900,000 of alleged damages to the vessel, supposedly involving damage to the
navigational equipment, the hull, and the fuel tanks of the OHIO,°* does appear, at first blush, to

amount to a property damage claim. On closer inspection, however, the record provides no

 

64 AdvanFort does not allege that SGI or any customer asserted any Bodily Injury claims against AdvanFort. Def.’s
Interrog. Responses at 9 (describing SGI’s claims as property damage claims); A. Farajallah Dep. at 234:20-235:6
(there were no personal injury claims by any customers).

55 Policy at *27.

66 Def.’s Interrog. Responses at 9.

87 Def.’s Interrog. Responses at 9; A. Farajallah Dep. at 319:5-14.

88 A. Farajallah Dep. at 275:1-276:11.

24
evidence that any such claims actually exist. All of the correspondence between SGI and
AdvanFort, produced by AdvanFort in discovery, demands payment of charter hire and overdue
fees, but does not refer to any claim for physical damage to the OH/O.® Significantly, a letter
from Samir Farajallah, then CEO of AdvanFort, to Ian Brazier of Travelers on May 13, 2014,
which outlines AdvanFort’s claims to date from the October 2013 Incident, specifically notes
that AdvanFort “do[es] not know whether the vessel suffered Property Damage,” but does make
a claim for “Charter Hire” fees.”° Although AdvanFort did not know whether the OHIO had
suffered property damage in May 2014, AdvanFort had allegedly already paid $1,125,000 to SGI
in partial settlement of SGI’s claims against AdvanFort months earlier.’’ Thus, this alleged
partial settlement payment could not have been related to property damage. And moreover, the
summary judgment record provides no evidence that SGI has ever made a claim against
AdvanFort for property damage to the OH/O at any point after May 2014.

In the end, even assuming, as is not true, that (i) the OH/JO was declared to plaintiffs and
accepted by plaintiffs, and assuming further that (ii) AdvanFort had contracts with clients for the
Guards onboard the OHIO to perform security services, and assuming further that (iii) the
Guards were performing “Insured Services” while the OH/O was refueling, there is stil] no
coverage under the Policy for any of AdvanFort’s alleged liabilities arising out of the Incident

because there have been no “Bodily Injury” or “Property Damages” claims brought against

 

6° See SGI correspondence produced by AdvanFort dated between Nov. 2, 2013 and Dec. 3, 2018, Bates Nos.
4000181-90, 192-201, ECF No. 95-14.

7S, Farajallah Letter of May 13, 2014, at 21, ECF No. 95-13.

7! As previously discussed in reference to the alleged November 2013 Payment to the Crew and Guards, the
$1,125,000 SGI payment, if it occurred, was too vague to establish an enforceable settlement agreement. See Allen v.
Aetna Cas. & Sur. Co., 222 Va. 361, 364 (1981) (settlement invalid where there was no means to determine the total
amount to be paid).

25
AdvanFort, as required by the Policy.
| VIL

In sum, there are multiple reasons why there is no coverage under the Policy, any one of
which is fatal 1o AdvanFort’s claim to the contrary. First, any and all claims pertaining to the
Incident are barred from coverage under the Policy because the OH/O was Operated by and
rented (o AdvanFort at the time of the Incident, and AdvanFort had not declared the OHO to
plaintiffs, nor had plaintiffs accepted the OHIO for coverage, as required by the Policy. Second,
the factual record establishes that the OH/O was refueling at the time of the Incident, not
providing off-shore security services or even traveling to any identified client vessel. Thus,
“Insured Services” were not being provided at the time of the Incident, as required by the Policy,
and therefore, the Policy does not provide coverage for any claims arising out of the Incident.
Third, the Policy does not provide coverage for any claims arising out of the Incident because no
legitimate claims of “Bodily Injury” or “Property Damage” have been brought against
AdvanFort by the Crew, the Guards, SGI, or any other party, as required by the Policy.
Accordingly, the summary judgment factual record establishes that the Policy dees not provide
coverage for any alleged claims against, or liabilities incurred by, AdvanFort with respect to the
Incident.

For the reasons set forth above, plaintiffs’ motion for summary judgment must be granted
and defendant’s cross-motion for summary judgment must be denied.

An appropriate order will issue separately.

The Clerk is dirceted to provide a copy of this Opinion to all counsel of record.

Alexandna, Virginia
October 21, 2019

 

United States District Judge
